 
 

 
Sub-Contract and Distribution Agreement
Between
Apro Media Corp.
And
MSGI Security Solutions, Inc.


Dated May 9, 2007
 


©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.
 
Page 1 of 21

--------------------------------------------------------------------------------



This Sub-Contract and Distribution Agreement (this “Agreement”) is dated as of
May 9, 2007, by and between


Apro Media Corp., a Delaware corporation with its principal place of business
located at 1065 East Hillsdale Boulevard, Suite 247, Foster City, California
94404 (“AMC”), and


MSGI Security Solutions, Inc., a Nevada corporation with its principal place of
business located at 575 Madison Avenue, New York NY 10022 (“MSGI”).


As used in this Agreement, the term “Parties” refers to AMC and MSGI and the
term “Party” refers to either AMC or MSGI.


WHEREAS, Apro Media Co. Ltd. (“Apro Korea”) (http://www.aprocctv.com)
manufactures surveillance cameras, displays, digital video recorders and
sub-assemblies related thereto (the “Components”); and


WHEREAS, MSGI provides security and surveillance solutions for homeland
security, public safety and law enforcement; and
 
WHEREAS, Apro Korea has an existing contract (the “Contract”) with a Fortune 100
company (the “Existing Customer”) to supply surveillance and security systems
that have been assembled from Components specifically designed to meet the
specifications set forth in the Contract (the “Custom Systems”); and
 
©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 2 of 21

--------------------------------------------------------------------------------


WHEREAS, Apro Korea has heretofore incurred millions of dollars in research and
development expenses (the “Systems Development Cost”) to be able to develop and
manufacture the Custom Systems for the Existing Customer; and


WHEREAS, MSGI has agreed to reimburse to Apro Korea Two Million Five Hundred
Thousand Dollars ($2,500,000) of the Systems Development Cost (“MSGI’s
Contribution to the Systems Development Cost”) in partial consideration for the
sub-contracting by APRO to MSGI of the Custom Systems requirements of the
Existing Customer during the seven (7) year period beginning on the date MSGI
receives the Initial Purchase Order (as hereinafter defined) for Custom Systems
and Components (the “Term”); and


WHEREAS, during the Term, AMC and/or Apro Korea (collectively “APRO”) is willing
to sell Components for the Custom Systems to MSGI and to permit MSGI to resell
the assembled Custom Systems that the Existing Customer orders under the
Contract to the Existing Customer at the price set forth in the Contract with a
built in profit margin as described below; and


WHEREAS, APRO provides an industry standard warranty (the “Manufacturer’s
Warranty”) on Custom Systems sold to the Existing Customer under the Contract
and has agreed to replace any Custom System that does not perform up to the
specifications set forth in the Contract; and


WHEREAS, APRO also provides the Manufacturer’s Warranty on Other Systems and
Components sold to the Existing Customer or other purchasers; and


WHEREAS, during the Term, MSGI has agreed to test each Custom System before
shipping it to the Existing Customer to verify that it meets the specifications
set forth in the Contract, to test each Other System (as hereinafter defined)
and Component before shipping it to the Existing Customer or another purchaser
to verify that it meets all specifications set forth in the Purchase Order (as
hereinafter defined) for such Other System or Component, to test each Custom
System, Other System and Component with respect to which the Existing Customer,
a customer of the Existing Customer or another purchaser makes a warranty claim
to verify that it comes within the Manufacturer’s Warranty, to reject any
warranty claim that is not covered under the then existing policy of APRO and to
furnish a replacement Component, Custom System or Other System (assembled from
Components furnished to MSGI based on the then existing warranty agreement or
policy of APRO) to the Existing Customer, its customer or another purchaser for
every Component, Custom System and Other System that is covered by the
Manufacturer’s Warranty; and


©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 3 of 21

--------------------------------------------------------------------------------


WHEREAS, during the Term, APRO has also agreed to permit MSGI to order any
Component listed in the APRO surveillance and security catalogue at a wholesale
price permitting MSGI to resell such Component or non-Custom Systems (“Other
Systems”) constructed from Components to the Existing Customer and other
purchasers located in North America (the “Territory”) at a retail price; and


WHEREAS, during the Term, MSGI has agreed at its own expense to expand the
market presence and market share of APRO in the Territory through an enhanced
web presence, added marketing collateral and knowledge sharing (e.g. white
papers, FAQs, etc.) and promotion campaigns; and


WHEREAS, during the Term, APRO has agreed at its own expense to add automated,
web-based purchasing capability to streamline the APRO product ordering process;
and


Page 4 of 21

--------------------------------------------------------------------------------


WHEREAS, during the Term, MSGI has agreed at its own expense to add sufficient
systems integration resources to fully support and expand the APRO business as
business conditions warrant; and


WHEREAS, during the Term, MSGI has agreed at its own expense to establish and
maintain a customer service facility for 24/7/365 support; and


WHEREAS, during the Term, the Parties shall put forth their respective best
efforts to facilitate the resale by MSGI of Custom Systems to the Existing
Customer in the Territory; and


WHEREAS, APRO has agreed to provide MSGI with purchase orders for Custom
Systems, Other Systems and/or Components aggregating not less than Fifteen
Million Dollars ($15,000,000) per year on a cumulative basis (i.e. One Hundred
Five Million Dollars ($105,000,000) over the Term) that shall provide MSGI with
a Gross Profit margin currently between 26% and 35%;


WHEREAS, during the Term, MSGI shall have the exclusive right to sell up to
Fifteen Million Dollars ($15,000,000) per year of Custom Systems to the Existing
Customer and the non-exclusive right to sell additional Custom Systems to the
Existing Customer and Components and Other Systems assembled from Components to
the Existing Customer and other purchasers in the Territory; and
 
©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 5 of 21

--------------------------------------------------------------------------------


WHEREAS, APRO and MSGI have agreed that Apro Korea shall be compensated for
APRO’s provision of purchase orders to MSGI with shares of MSGI common Stock
(“MSGI Shares”), shares vesting (“Warrant Shares”) under the hereinafter
referred to cashless exercise MSGI warrant in the form annexed to this Agreement
as Annex A (the “Warrant”) and cash on the following basis: (i) in exchange for
the initial Ten Million Dollar ($10,000,000) purchase order to be received prior
to the Closing Date (as hereinafter defined) from APRO for Custom Systems and
Components (the “Initial Purchase Order”) that AMC represents and warrants to
MSGI will result in Ten Million Dollars ($10,000,000) in revenues recognized by
MSGI under GAAP accounting rules, MSGI shall deliver to Apro Korea Three Million
(3,000,000) MSGI Shares registered in the name of Apro Korea; (ii) thereafter
during the first two years of the Term, MSGI shall vest Three Hundred Thousand
(300,000) Warrant Shares under the Warrant for each One Million Dollars
($1,000,000) or portion thereof in purchase orders received by MSGI from APRO
that result in revenues recognized by MSGI under GAAP accounting rules from the
sale to the Existing Customer of Custom Systems and from the sale to the
Existing Customer and other purchasers in the Territory of Other Systems and
Components (“Subsequent Purchase Orders”); (ii) during the third and fourth
years of the Term, MSGI shall vest One Hundred Fifty Thousand (150,000) Warrant
Shares under the Warrant for each One Million Dollars ($1,000,000) or portion
thereof in Subsequent Purchase Orders and an amount in cash equal to Twenty Five
Percent (25%) of the Gross Profits (as hereinafter defined) recognized during
such two year period by MSGI from the receipt of Subsequent Purchase Orders;
(iii) during the fifth and sixth years of the Term, MSGI shall vest Seventy Five
Thousand (75,000) Warrant Shares under the Warrant for each One Million Dollars
($1,000,000) or portion thereof in Subsequent Purchase Orders and an amount in
cash equal to Thirty Seven and One Half Percent (37.5%) of the Gross Profits
recognized during such two year period by MSGI from the receipt of Subsequent
Purchase Orders; and (iv) during the seventh year of the Term, MSGI shall
deliver to Apro Korea an amount in cash equal to Fifty Percent (50%) of the
Gross Profits recognized during such one year period by MSGI from the receipt of
Subsequent Purchase Orders; and
 
©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 6 of 21

--------------------------------------------------------------------------------


WHEREAS, APRO and MSGI have also agreed that Apro Korea shall be compensated by
vesting additional Warrant Shares under the Warrant if, in any year during the
Term, the aggregate amount of the Initial Purchase Order and/or Subsequent
Purchase Orders (collectively, “Purchase Orders” and sometimes individually, a
“Purchase Order”) exceeds Fifteen Million Dollars ($15,000,000) on the following
basis: for every One Million Dollars ($1,000,000) or portion thereof by which
the amount of aggregate Purchase Orders exceeds Fifteen Million Dollars
($15,000,000), MSGI shall vest an additional One Hundred Fifty Thousand Warrant
Shares under the Warrant; and


WHEREAS, APRO has agreed: (i) to from time to time designate a financial
institution reasonably acceptable to MSGI to serve as lock box depository for
all payments due from customers to whom Custom Systems, Other Systems or
Components will be delivered by MSGI; (ii) to deposit or cause to be deposited
into such lock box all collections of such payments; and (iii) to direct such
financial institution that all amounts deposited to such lock box, once
collected, shall be remitted to MSGI by wire transfer of immediately available
funds; and


WHEREAS, the Warrant, all MSGI Shares issued to Apro Korea pursuant to the
foregoing Recital or upon the exercise of the Warrant will be “restricted
securities” (as such term is refined in Rule 144 promulgated under the
Securities Act of 1933, as amended (the “Securities Act”); and
 
©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 7 of 21

--------------------------------------------------------------------------------


WHEREAS, MSGI has agreed that once MSGI has collected at least Fifteen Million
Dollars ($15,000,000) from the Purchase Orders, it will use commercially
reasonable efforts to register under the Securities Act any MSGI Shares issued
to Apro Korea pursuant to this Agreement pursuant to the terms of a Registration
Rights Agreement to be dated as of, and executed and delivered on, the Closing
Date (the “Registration Rights Agreement”);


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants, and agreements contained herein, the
adequacy and legal sufficiency of which are hereby acknowledged, the Parties
hereby agree as follows:


ARTICLE 1
CLOSING DATE; FIRST ISSUANCE OF SHARES


The Closing will take place within thirty (30) days of the date of this
Agreement promptly after MSGI advises that it has available to it MSGI’s
Contribution to the Systems Development Cost on such date and at such time as
the Parties mutually agree (the “Closing Date”). On the Closing Date the
Registration Rights Agreement will be executed and delivered by the Parties to
each other, MSGI will wire transfer to Apro Korea MSGI’s Contribution to the
Systems Development Cost, MSGI will deliver to Apro Korea the Warrant and MSGI
shall deliver to Apro Korea an opinion of its counsel, Greenberg & Traurig, LLP,
substantially in the form annexed to this Agreement as Annex B.


In consideration of and in exchange for the Initial Purchase Order that AMC
represents and warrants to MSGI will result in Ten Million Dollars ($10,000,000)
in revenues recognized by MSGI under GAAP accounting rules, which Initial
Purchase Order APRO will deliver to MSGI prior to the Closing Date, MSGI will
deliver to Apro Korea a certificate for Three Million (3,000,000) MSGI Shares
registered in the name of Apro Korea.
 
©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 8 of 21

--------------------------------------------------------------------------------


ARTICLE 2
SUB-CONTRACTING THE CONTRACT DELIVERABLES


During the Term, APRO shall provide MSGI with Purchase Orders for Custom
Systems, Other Systems and Components. These Purchase Orders shall be issued no
less frequently than monthly and shall also specify the Components required for
the assembly of each Custom System or Other System ordered, the location where
each Custom System, Other System or Component is to be delivered, the date on
which each Custom System, Other System or Component is to be delivered and the
payment terms.


During the Term, APRO shall provide MSGI with Purchase Orders for Custom
Systems, Other Systems and/or Components aggregating not less than Fifteen
Million Dollars ($15,000,000) per year on an aggregate basis, which shall
provide MSGI with a Gross Profit margin currently between 26% and 35%.


During the Term, APRO shall: (i) from time to time designate a financial
institution reasonably acceptable to MSGI to serve as lock box depository for
all payments due from customers to whom Custom Systems, Other Systems or
Components will be delivered by MSGI; (ii) deposit or cause to be deposited into
such lock box all collections of such payments; and (iii) direct such financial
institution that all amounts deposited to such lock box, once collected, shall
be remitted to MSGI by wire transfer of immediately available funds.
 
©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 9 of 21

--------------------------------------------------------------------------------


ARTICLE 3
ORDERING, WHAREHOUSING, ASSEMBLY AND SHIPPING OF COMPONENTS


3.1 Ordering of Components. During the Term, MSGI shall order, pay for and store
Components until needed for assembly into Custom Systems or Other Systems or
sale and delivery to the Existing Customer and other purchasers in the
Territory.


3.2 Assembly and Integration of Components. During the Term, MSGI shall assemble
and integrate Components into fully functional Custom Systems for the Existing
Customer and into fully functional Other Systems for the Existing Customer and
other purchasers in the Territory, in each case with encryption software when
required by the Existing Customer or the other purchaser.


3.3 Testing of Custom Systems, Other Systems and Components. During the Term,
MSGI shall test the Custom Systems to verify that they function in accordance
with the specifications required by the Contract and shall test all Components
and Other Systems before selling and delivering them to the Existing Customer or
other purchasers in the Territory to verify that they function in accordance
with the Purchase Orders therefor.


3.4 Packing and Shipping of Custom Systems and Other APRO Products. During the
Term, MSGI shall package and ship the Customs Systems to the Existing Customer
in accordance with the directions set forth in the Purchase Orders. MSGI shall
package and ship Components and Other Systems to the Existing Customer and other
purchasers in the Territory as requested by such purchasers.


©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 10 of 21

--------------------------------------------------------------------------------


ARTICLE 4
WARRANTY AND CUSTOMER SERVICES


4.1 Manufacturer’s Warranty.  APRO shall include an industry standard
Manufacturer’s Warranty in all Components sold to MSGI. During the Term, MSGI
shall test each Custom System before shipping it to the Existing Customer to
verify that it meets the specifications set forth in the Contract, shall test
each Other System before shipping it to the Existing Customer or another
purchaser to verify that it meets all specifications set forth in the Purchase
Order for such Other System, and shall test each Custom System or Other System
with respect to which the Existing Customer, a customer of the Existing Customer
or any other purchaser makes a warranty claim to verify that it comes within the
Manufacturer’s Warranty, shall reject any claim that is not covered by the
Manufacturer’s Warranty and shall furnish a replacement Custom System or Other
System (assembled from Components furnished to MSGI based on the then existing
warranty agreement or policy of APRO) to the Existing Customer, its customer or
another purchaser for every Custom System or Other System that is covered by the
Manufacturer’s Warranty. APRO and MSGI shall enter into a warranty services
agreement within ninety (90) days of the date of this Agreement to set for their
respective rights and obligations with respect to providing warranty service.


4.2  Customer Service Facility. During the Term and at its own expense, MSGI
shall establish and maintain a customer service facility for 24/7/365 support of
the Custom Systems, Other Systems and Components.


©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 11 of 21

--------------------------------------------------------------------------------


ARTICLE 5
EXPANSION OF MARKET FOR COMPONENTS AND MSGI CAPACITY


5.1 MSGI’s Responsibilities. During the Term and at its own expense, MSGI shall
use its commercially reasonable best efforts to expand the market presence and
market share of APRO in the Territory through an enhanced web presence, added
marketing collateral and knowledge sharing (e.g. white papers, FAQs, etc.) and
promotion campaigns. MSGI shall perform the delivery obligations of APRO under
the Contract and under any other contract during the Term that APRO
sub-contracts to MSGI (collectively, the “Other Contracts”) as seamlessly as
possible and shall immediately advise APRO of any complaints or problems
identified by the Existing Customer or parties to the Other Contracts.


5.2 APRO’s Responsibilities. During the Term and at its own expense, APRO shall
add automated, web-based purchasing capability to streamline the APRO product
ordering process.


5.3 Expansion of MSGI Capacity. During the Term and at its own expense, MSGI
shall expand its capacity as necessary to handle the system integration and
other functions required to handle the flow of business relating to the
transactions contemplated by this Agreement (the “Transactions”). MSGI’s failure
to adequately staff for handling the Transactions shall be deemed to be a
material breach of this Agreement.


ARTICLE 6
SALE OF THE CUSTOM SYSTEMS AND COMPONENTS AND OTHER SYSTEMS; GROSS PROFITS
ALLOCATION
 
6.1 The Custom Systems. MSGI shall have the exclusive right to sell Custom
Systems to the Existing Customer in the Territory during the Term. APRO shall
refer to MSGI all orders received from the Existing Customer during the Term for
Custom Systems to be delivered in the Territory.
 
©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 12 of 21

--------------------------------------------------------------------------------


6.2 Components and Other Systems. During the Term, APRO shall have the
non-exclusive right to sell Components and Other Systems assembled from
Components to the Existing Customer and other purchasers in the Territory.


6.3  Vesting of the Warrant Shares.


(a) APRO and MSGI have agreed that Apro Korea shall be compensated for APRO’s
provision of Subsequent Purchase Orders to MSGI with vesting of Warrant Shares
under the Warrant and cash on the following basis: (i) during the first two
years of the Term, MSGI shall deliver to Apro Korea Three Hundred Thousand
(300,000) MSGI Shares for each One Million Dollars ($1,000,000) in Subsequent
Purchase Orders received by MSGI from APRO; (ii) during the third and fourth
years of the Term, MSGI shall deliver to Apro Korea One Hundred Fifty Thousand
(150,000) MSGI Shares for each One Million Dollars ($1,000,000) in Subsequent
Purchase Orders and an amount in cash equal to Twenty Five Percent (25%) of the
Gross Profits (as hereinafter defined) recognized during such two year period by
MSGI from the receipt of Purchase Orders; (iii) during the fifth and sixth years
of the Term, MSGI shall deliver to Apro Korea Seventy Five Thousand (75,000)
MSGI Shares for each One Million Dollars ($1,000,000) in Subsequent Purchase
Orders and an amount in cash equal to Thirty Seven and One Half Percent (37.5%)
of the Gross Profits recognized during such two year period by MSGI from the
receipt of Purchase Orders; and (iv) during the seventh year of the Term, MSGI
shall deliver to Apro Korea an amount in cash equal to Fifty Percent (50%) of
the Gross Profits recognized during such one year period by MSGI from the
receipt of Purchase Orders. As used in this Agreement the term “Gross Profits”
means the excess of the price at which MSGI sells Custom Systems to the Existing
Customer and Components and Other Systems to the Existing Customer and other
purchasers in the Territory over the cost to MSGI of the Components so sold or
included in the Custom Systems and Other Systems so sold by MSGI.


©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 13 of 21

--------------------------------------------------------------------------------


(b)  APRO and MSGI have also agreed that Apro Korea shall be compensated with
the vesting of additional Warrant Shares under the Warrant if, in any year
during the Term, the aggregate amount of Purchase Orders exceeds Fifteen Million
Dollars ($15,000,000) on the following basis: for every One Million Dollars
($1,000,000) or portion thereof by which the amount of aggregate Purchase Orders
exceeds Fifteen Million Dollars ($15,000,000), MSGI shall vest an additional One
Hundred Fifty Thousand Warrant Shares under the Warrant.
 
6.4 Quarterly Vesting of Warrant Shares. MSGI shall determine the aggregate
number of Warrant Shares that were vested under the Warrant pursuant to Section
6.3 for each of its fiscal quarters during the first six years of the Term.
Within thirty (30) days of such fiscal quarter’s end, MSGI shall provide APRO
with an accounting of the number of Warrant Shares so vested under the Warrant.
MSGI shall also provide APRO with an accounting of the cash proceeds received
from the collection of invoices against MSGI’s sales of Custom Systems, Other
Systems and Components during such quarter. MSGI shall endeavor to invoice its
customers to whom it sells Components or Other Systems with standard Net-30
payment terms, unless otherwise agreed by the Parties.


©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 14 of 21

--------------------------------------------------------------------------------


6.5 Warrant Share Issuance Limitation. Any Warrant Shares not issued to Apro
Korea upon its exercise of the Warrant because of any limitation on the
percentage of MSGI Shares that may be beneficially owned by Apro Korea, shall be
promptly issued to Apro Korea upon the increase of MSGI’s outstanding shares of
Common Stock or MSGI shareholder approval if that will raise the permitted
percentage of MSGI Shares that may be beneficially owned by Apro Korea, so that
Apro Korea shall retain its maximum permitted percentage beneficial ownership of
MSGI Shares.
 
6.6 Warrant Share Vesting Audit. Upon reasonable advance notification by APRO,
MSGI shall, during normal business hours, make its financial records available
to APRO for review and audit for the purposes verifying the accurate calculation
of the number of Warrant Shares vested under the Warrant pursuant to Section
6.3. APRO will cooperate with MSGI to arrange any such audit so as to be
minimally disruptive to the normal business operations of MSGI. Unless otherwise
agreed by the Parties (i) there shall not be more than one (1) audit during each
MSGI fiscal quarter, and, (ii) the costs and expenses attributable to any such
audit shall be borne by APRO, unless such audit shall result in an increase of
more than Five Percent (5%) in the number of Warrant Shares vested under the
Warrant, in which case the costs and expenses attributable to the audit shall be
borne by MSGI.


ARTICLE 7
CONFIDENTIALITY


The Parties recognize that this Agreement is a material definitive agreement to
MSGI and that MSGI will be required to file a copy of it with the Securities and
Exchange Commission. The Parties hereby agree that MSGI shall be permitted to
issue a press release with respect to the execution and delivery of this
Agreement, with any language concerning APRO to be subject to APRO’s prior
review and consent.


©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 15 of 21

--------------------------------------------------------------------------------


ARTICLE 8
TERMINATION


8.1 By Mutual Agreement. This Agreement may be terminated by the mutual written
agreement of the Parties.


8.2 By MSGI. MSGI may terminate this Agreement and bring the Term to a premature
end unilaterally if AMC shall have breached in any material respect any of its
obligations under this Agreement and such breach continues for more than thirty
(30) days after AMC shall have received written notice of such breach from MSGI.


8.3 BY AMC. AMC may terminate this Agreement and bring the Term to a premature
end unilaterally if MSGI shall have breached in any material respect any of its
obligations under this Agreement, the Contract or the Registration Rights
Agreement and such breach continues for more than thirty (30) days after MSGI
shall have received written notice of such breach from AMC.
 
ARTICLE 9
MISCELLANEOUS PROVISIONS
 
9.1 Amendment and Modification. Subject to applicable law, this Agreement may be
amended or modified by the Parties at any time with respect to any of the terms
contained herein; provided, however, that all such amendments and modifications
must be in writing and duly executed by all of the Parties hereto.


©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 16 of 21

--------------------------------------------------------------------------------


9.2 Waiver of Compliance; Consents. Any failure of a Party to comply with any
obligation, covenant, agreement or condition herein may be expressly waived in
writing by the Party entitled hereby to such compliance, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition will not operate as a waiver of, or estoppel with respect
to, any subsequent or other failure. No single or partial exercise of a right or
remedy will preclude any other or further exercise thereof or of any other right
or remedy hereunder. Whenever this Agreement requires or permits the consent by
or on behalf of a Party, such consent will be given in writing in the same
manner as for waivers of compliance.


9.3 No Third Party Beneficiaries. Nothing in this Agreement will entitle any
person or entity (other than a Party hereto and his respective successors and
assigns permitted hereby) to any claim, cause of action, remedy or right of any
kind.


9.4 Notices. All notices, requests, demands and other communications required or
permitted hereunder will be made in writing and will be deemed to have been duly
given and effective: (i) on the date of delivery, if delivered personally; (ii)
on the earlier of the fourth (4th) day after mailing or the date of the return
receipt acknowledgement, if mailed, postage prepaid, by certified or registered
mail, return receipt requested; or (iii) on the date of transmission, if sent by
facsimile, telecopy, telegraph, telex or other similar telegraphic
communications equipment. Each Party shall afford the other Party with advance
notification of any change in address or contact information.


©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 17 of 21

--------------------------------------------------------------------------------




[balance of page intentionally left blank]

 
©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 18 of 21

--------------------------------------------------------------------------------


If to MSGI:
MSGI Security Solutions, Inc.
575 Madison Avenue
New York NY 10022
Attention: Jeremy Barbera
Chairman of the Board
Telephone: (917) 339-7150
Facsimile: (917) 339-7166
Email: jbarbera@msgisecurity.com
With a copy to:
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York NY 10166
Attention: Alan I. Annex, Esq.
Telephone (212) 801-9323
Facsimile: (212) 801-6400
Email: annexa@gtlaw.com
   
If to APRO:
Apro Media Corp.
1065 East Hillsdale Boulevard
Suite 247
Foster City, CA 94404
Attention: W. Benjamin Garst, Jr.
Chairman of the Board
Telephone: (650) 212-7500
Facsimile: (650) 212-7035
Email: bengarst@sbcglobal.net
With a copy to:
Peter B. Hirshfield, Esq.
Hirshfield Law
1035 Park Avenue, Suite 7B
New York NY 10028-0912
Telephone:  (646) 827-9362
Facsimile:  (646) 349-1665
Email: phirshfield@hirshfieldlaw.com

 
 9.5 Assignment. This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests
or obligations hereunder will be assigned by MSGI (whether voluntarily,
involuntarily, by operation of law or otherwise) without the prior written
consent of AMC.


9.6 Governing Law. This Agreement and the legal relations among the Parties
hereto will be governed by and construed in accordance with the internal
substantive laws of the State of California (without regard to the laws of
conflict that might otherwise apply) as to all matters, including without
limitation matters of validity, construction, effect, performance and remedies.


©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.

Page 19 of 21

--------------------------------------------------------------------------------


9.7 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.


9.8 Facsimile and Scanned Execution.  Receipt by either Party of a counterpart
of this Agreement manually signed and then scanned electronically and emailed to
the other Party or manually signed and then sent by facsimile transmission to
the other Party shall, for all purposes, be deemed to be an original counterpart
with the same force and effect as the manually signed counterpart from which it
was electronically reproduced.


9.9 Headings. The headings of the sections and subsections of this Agreement are
inserted for convenience only and will not constitute a part hereof.


9.10 Entire Agreement. This Agreement and the Registration Rights Agreement
embody the entire agreement and understanding of the Parties in respect of the
Transactions. There are no restrictions, promises, warranties, agreements,
covenants or undertakings, other than those expressly set forth or referred to
in this Agreement and the Registration Rights Agreement. This Agreement and the
Registration Rights Agreement supersede all prior agreements and understandings
between the Parties with respect to the Transactions. Provisions of this
Agreement will be interpreted to be valid and enforceable under applicable law
to the extent that such interpretation does not materially alter this Agreement;
provided, however, that if any such provision becomes invalid or unenforceable
under applicable law such provision will be stricken to the extent necessary and
the remainder of such provisions and the remainder of this Agreement will
continue in full force and effect.


©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.
 
 
Page 20 of 21

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
 


MSGI Security Solutions, Inc.     Apro Media Corp.                        
By:/s/ Jeremy Barbera     By: /s/ W. Benjamin Garst, Jr.

--------------------------------------------------------------------------------

Jeremy Barbera
Chairman of the Board
   

--------------------------------------------------------------------------------

W. Benjamin Garst, Jr.
Chairman of the Board

 


©2007 Apro Media Corp. Sub-Contract and Distribution Agreement with MSGI
Security Solutions, Inc.
 
Page 21 of 21

--------------------------------------------------------------------------------

